DETAILED ACTION
Applicant’s amendment filed 8/8/2022 has been fully considered. 
Claims 1-10 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims remain indefinite, furthermore, there is no support for simply encrypting the block, without the blockchain context. The originally filed specification and claims “encrypt… with a blockchain”, which is indefinite, removing that context does not convey that at the time the application was filed, Applicant’s had possession of the claimed invention, i.e. encrypting (without a blockchain).
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment changing “encrypting with a blockchain” to simply encrypting is not supported by the originally filed application.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corrected block" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. Perhaps “the corrected block data“ was intended.
The claims remain indefinite, the claims usage of the term “encrypt” was only in the context of “with a blockchain”. 
It is unclear/indefinite what the intended metes and bounds of “delete the block data received from the another node, or combine the block data received from the another node with the previously stored block data and encrypt the combined block data to generate corrected block data” is. When is it deleted and when is it combined? If it is deleted, then, the last two limitations, namely “store the corrected block data”; and “transmit the corrected block to another node” never take place and introduce lack of antecedent issues.
Claim 6 recites “the data correction unit”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 6 fail to accomplish what they set out to do, the binary data is never updated.
This is not intended to be a complete list of indefiniteness issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steger (NPL “Secure Wireless Automotive Software Updates Using Blockchains: A Proof of Concept”), and further in view of Skertic (20200204400).
Regarding claims 1 and 6, Steger teaches An apparatus for securely updating binary data in a vehicle, comprising: / A method for securely updating binary data in a vehicle, comprising (abstract): 
a plurality of nodes as vehicles, wherein each of the plurality of nodes is configured to (sec.1-2, fig.1-3), 
receive block data from another node (pp.141-143); 
compare the block data received from the another node with a previously stored block data (pp. 143-144).
Steger allegedly does not expressly disclose, however Skertic teaches compare the block data received from the another node with a previously stored block data (par.46-49); 
delete the block data received from the another node, or combine the block data received from the another node with the previously stored block data and encrypt the combined block data to generate corrected block data (par.46-50);
store the corrected block data; and transmit the corrected block to another node (par.50-61).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Steger to use update blockchains as taught by Skertic.
One of ordinary skill in the art would have been motivated to perform such a modification to maintain the integrity (Skertic, par.2-7, 24-45).
Regarding claims 2 and 7, Steger/ Skertic teaches wherein any one of the plurality of nodes is an initial information provider that transmits an initial block data to the another node when the vehicle is shipped (Steger, sec.3.2).
Regarding claims 3 and 8, Steger/ Skertic teaches wherein any one of the plurality of nodes is configured to: combine a new block data generated due to a specific operation with the previously stored block data, encrypt and store the combined block data, and transmit the combined block data to an adjacent node, and the adjacent node of the plurality of nodes is configured to: (i) delete the combined block data received from the any one of the plurality of nodes when the received combined block data is older than the previously stored block data, or  (ii) combine the combined block data received from the any one of the plurality of nodes with the previously stored block data to generate a second combined block data,
Regarding claims 4 and 9, Steger/ Skertic teaches wherein, as a result of the comparisonof the plurality of nodes is configured to delete the block data received from the another node, and when the block data received from the another node is newer than the previously stored block data, each node of the plurality of nodes is configured to combine the block data received from the another node with the previously stored block data and encrypt the combined block data (Steger, sec.2.1, 3.1-3.2, Skertic, par.46-48).
Regarding claims 5 and 10, Steger/ Skertic teaches wherein each of the plurality of nodes determines whether the block data received from the another node is up to date by comparing tag information of the block data received from the another node with tag information of the previously stored block data (Steger, sec. 2.1, 3.1-3.2, Skertic, par.46-48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leise (10805068, 10719501) and Floyd (10713727) teach managing lifecycle of a vehicle with a blockchain, updating/ deleting/ discarding/ combining blocks with previous blocks.
Zhang (NPL “Data security sharing and storage based on a consortium blockchain in a vehicular ad-hoc network”) similarly teaches a blockchain environment for security updates.
Steger (NPL “An Efficient and Secure Automotive Wireless Software Update Framework”) similarly teach OTA updates using blockchains. 
Nilson (NPL “Secure Firmware Updates over the Air in Intelligent Vehicles”) also teaches secure updates OTA using blockchains/hashchains.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/             Primary Examiner, Art Unit 2419